Citation Nr: 0828801	
Decision Date: 08/25/08    Archive Date: 09/02/08

DOCKET NO.  06-38 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for trigger finger of 
the fourth digit of the right hand.

2.  Entitlement to service connection for residuals of cold 
injury to the upper extremities with osteoarthritis of the 
hands.

3.  Entitlement to service connection for residuals of dental 
trauma to the two front teeth (tooth numbers 8 and 9).  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel
INTRODUCTION

The veteran had active military service from February 1952 to 
February 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2006 rating decision of the Buffalo, New 
York, Regional Office (RO) of the Department of Veterans 
Affairs (VA) that denied service connection for trigger 
finger of the fourth digit of the right hand; residuals of 
cold injury to the upper extremities with osteoarthritis of 
the hands; and residuals of dental trauma to the two front 
teeth.  

The issues of entitlement to service connection for a trigger 
finger of the fourth digit of the right hand and residuals of 
cold injury to the upper extremities with osteoarthritis of 
the hands are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.



FINDING OF FACT

The veteran did not serve in combat, he was not a prisoner of 
war, his service treatment records do not document dental 
trauma to his two front teeth, and he did not file an 
application for treatment within one year of his discharge 
from service.  



CONCLUSION OF LAW

Residuals of dental trauma to the two front teeth (tooth 
numbers 8 and 9) were not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.159, 3.303, 3.381, 17.161 (2007).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim:  
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.  

In September 2005 and March 2006 letters, the veteran was 
provided notice regarding what information and evidence is 
needed to substantiate the claim for service connection, as 
well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need to advise VA of or submit any further 
medical evidence that pertained to the claims.  In the 
March 2006 letter, the veteran was advised of what evidence 
was needed to establish a disability rating and effective 
date.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service treatment records, service personnel 
records, post service treatment records, and the veteran's 
lay statements.  The veteran was not afforded a VA 
examination; however, the Board finds that such examination 
is unnecessary because there is no reasonable possibility 
that the findings from such examination would aid in 
substantiating the claim since the veteran's dental injuries 
have not been confirmed in the record.  

Accordingly, the VCAA provisions have been considered and 
met.  The veteran was notified and aware of the evidence 
needed to substantiate the claims, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  He was afforded a meaningful opportunity to 
participate in the adjudication of the claim.  There is not a 
scintilla of evidence that any VA error in notifying or 
assisting the appellant reasonably affects the fairness of 
this adjudication or that there is any prejudice to the 
veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events or content of the notice 
is not shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  See Conway, 
Sanders, supra.  Indeed, the appellant has not suggested that 
such an error, prejudicial or otherwise, exists.  Hence, the 
Board finds that the case is ready for adjudication.  

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  


Residuals of Dental Trauma to the Two Front Teeth

The veteran is claiming service connection for a dental 
disorder that he states resulted from trauma to his two front 
teeth (tooth numbers 8 and 9).  He asserted that he injured 
his teeth when the butt of his rifle smacked into them during 
a vehicle collision.  Shortly after his discharge from 
service, it was determined that his two front teeth required 
root canals and caps.  He has had to replace the caps 
approximately every 10 years since that time.  In a September 
2005 letter, a private dentist, Donald A. Proto, DDS, related 
that the veteran incurred trauma to the anterior portion of 
his maxilla during his service in the Marine Corps, and 
fractured the buccal plate of the anterior maxilla.  Over 
time, and due to the absence of anterior bone, there had been 
a shrinkage in this area which resulted in buccal recession.  
The condition could only be resolved by placing porcelain 
crowns on teeth numbers 5 through 12.  

Service connection of dental conditions will be established 
under these circumstances:  

(a) Treatable carious teeth, replaceable missing teeth, 
dental or alveolar abscesses, and periodontal disease will be 
considered service-connected solely for the purpose of 
establishing eligibility for outpatient dental treatment as 
provided in Sec. 17.161 of this chapter.  (b) The rating 
activity will consider each defective or missing tooth and 
each disease of the teeth and periodontal tissues separately 
to determine whether the condition was incurred or aggravated 
in line of duty during active service.  When applicable, the 
rating activity will determine whether the condition is due 
to combat or other in-service trauma, or whether the veteran 
was interned as a prisoner of war.  (c) In determining 
service connection, the condition of teeth and periodontal 
tissues at the time of entry into active duty will be 
considered.  Treatment during service, including filling or 
extraction of a tooth, or placement of a prosthesis, will not 
be considered evidence of aggravation of a condition that was 
noted at entry, unless additional pathology developed after 
180 days or more of active service.  (d) The following 
principles apply to dental conditions noted at entry and 
treated during service:  (1) Teeth noted as normal at entry 
will be service- connected if they were filled or extracted 
after 180 days or more of active service.  (2) Teeth noted as 
filled at entry will be service-connected if they were 
extracted, or if the existing filling was replaced, after 180 
days or more of active service.  (3) Teeth noted as carious 
but restorable at entry will not be service-connected on the 
basis that they were filled during service.  However, new 
caries that developed 180 days or more after such a tooth was 
filled will be service- connected.  (4) Teeth noted as 
carious but restorable at entry, whether or not filled, will 
be service-connected if extraction was required after 180 
days or more of active service.  (5) Teeth noted at entry as 
non-restorable will not be service-connected, regardless of 
treatment during service.  (6) Teeth noted as missing at 
entry will not be service connected, regardless of treatment 
during service.  (e) The following will not be considered 
service- connected for treatment purposes:  (1) Calculus;  
(2) Acute periodontal disease;  (3) Third molars, unless 
disease or pathology of the tooth developed after 180 days or 
more of active service, or was due to combat or in-service 
trauma; and  (4) Impacted or malposed teeth, and other 
developmental defects, unless disease or pathology of these 
teeth developed after 180 days or more of active service.  
(f) Teeth extracted because of chronic periodontal disease 
will be service-connected only if they were extracted after 
180 days or more of active service.  38 C.F.R. § 3.381.  

Outpatient dental treatment may be authorized by the Chief, 
Dental Service, for beneficiaries defined in 38 U.S.C. 
1712(b) and 38 CFR 17.93 to the extent prescribed and in 
accordance with the applicable classification and provisions 
set forth in this section.  (a) Class I.  Those having a 
service-connected compensable dental disability or condition, 
may be authorized any dental treatment indicated as 
reasonably necessary to maintain oral health and masticatory 
function.  There is no time limitation for making application 
for treatment and no restriction as to the number of repeat 
episodes of treatment.  (b) Class II. (1)(i) Those having a 
service-connected noncompensable dental condition or 
disability shown to have been in existence at time of 
discharge or release from active service, which took place 
after September 30, 1981, may be authorized any treatment 
indicated as reasonably necessary for the one-time correction 
of the service-connected noncompensable condition, but only 
if:  (A) They served on active duty during the Persian Gulf 
War and were discharged or released, under conditions other 
than dishonorable, from a period of active military, naval, 
or air service of not less than 90 days, or they were 
discharged or released under conditions other than 
dishonorable, from any other period of active military, 
naval, or air service of not less than 180 days;  
(B) Application for treatment is made within 90 days after 
such discharge or release.  (C) The certificate of discharge 
or release does not bear a certification that the veteran was 
provided, within the 90-day period immediately before such 
discharge or release, a complete dental examination 
(including dental X-rays) and all appropriate dental 
treatment indicated by the examination to be needed, and  
(D) Department of Veterans Affairs dental examination is 
completed within six months after discharge or release, 
unless delayed through no fault of the veteran.  (ii) Those 
veterans discharged from their final period of service after 
August 12, 1981, who had reentered active military service 
within 90 days after the date of a discharge or release from 
a prior period of active military service, may apply for 
treatment of service-connected noncompensable dental 
conditions relating to any such periods of service within 90 
days from the date of their final discharge or release.  
(iii) If a disqualifying discharge or release has been 
corrected by competent authority, application may be made 
within 90 days after the date of correction.  (2)(i) Those 
having a service-connected noncompensable dental condition or 
disability shown to have been in existence at time of 
discharge or release from active service, which took place 
before October 1, 1981, may be authorized any treatment 
indicated as reasonably necessary for the one-time correction 
of the service-connected noncompensable condition, but only 
if:  (A) They were discharged or released, under conditions 
other than dishonorable, from a period of active military, 
naval or air service of not less than 180 days.  
(B) Application for treatment is made within one year after 
such discharge or release.  (C) Department of Veterans 
Affairs dental examination is completed within 14 months 
after discharge or release, unless delayed through no fault 
of the veteran.  (ii) Those veterans discharged from their 
final period of service before August 13, 1981, who had 
reentered active military service within one year from the 
date of a prior discharge or release, may apply for treatment 
of service-connected noncompensable dental conditions 
relating to any such prior periods of service within one year 
of their final discharge or release.  (iii) If a 
disqualifying discharge or release has been corrected by 
competent authority, application may be made within one year 
after the date of correction.  (c) Class II (a). Those having 
a service-connected noncompensable dental condition or 
disability adjudicated as resulting from combat wounds or 
service trauma may be authorized any treatment indicated as 
reasonably necessary for the correction of such service-
connected noncompensable condition or disability.  (d) Class 
II(b). Those having a service-connected noncompensable dental 
condition or disability and who had been detained or interned 
as prisoners of war for a period of less than 90 days may be 
authorized any treatment as reasonably necessary for the 
correction of such service- connected dental condition or 
disability.  (e) Class II(c). Those who were prisoners of war 
for 90 days or more, as determined by the concerned military 
service department, may be authorized any needed dental 
treatment.  (f) Class IIR (Retroactive). Any veteran who had 
made prior application for and received dental treatment from 
the Department of Veterans Affairs for noncompensable dental 
conditions, but was denied replacement of missing teeth which 
were lost during any period of service prior to his/her last 
period of service may be authorized such previously denied 
benefits under the following conditions:  (1) Application for 
such retroactive benefits is made within one year of April 5, 
1983.  (2) Existing Department of Veterans Affairs records 
reflect the prior denial of the claim.  All Class IIR 
(Retroactive) treatment authorized will be completed on a fee 
basis status.  (g) Class III. Those having a dental condition 
professionally determined to be aggravating disability from 
an associated service-connected condition or disability may 
be authorized dental treatment for only those dental 
conditions which, in sound professional judgment, are having 
a direct and material detrimental effect upon the associated 
basic condition or disability.  (h) Class IV. Those whose 
service-connected disabilities are rated at 100% by schedular 
evaluation or who are entitled to the 100% rate by reason of 
individual unemployability may be authorized any needed 
dental treatment.  (i) Class V. A veteran who is 
participating in a rehabilitation program under 38 U.S.C. 
chapter 31 may be authorized such dental services as are 
professionally determined necessary for any of the reasons 
enumerated in Sec. 17.47(g).  (j) Class VI. Any veterans 
scheduled for admission or otherwise receiving care and 
services under chapter 17 of 38 U.S.C. may receive outpatient 
dental care which is medically necessary, i.e., is for dental 
condition clinically determined to be complicating a medical 
condition currently under treatment.  38 C.F.R. § 17.161.  

The veteran is actually claiming service connection for a 
dental disorder that would be rated as noncompensable under 
the rating schedule.  Moreover, although he alleges trauma to 
his two front teeth, he did not serve in combat, he was not a 
prisoner of war, and his service treatment records do not 
confirm any type of trauma to his two front teeth.  With 
respect to service connection for missing teeth, the 
regulations governing dental claims make a fundamental 
distinction between "replaceable missing teeth", see 
38 C.F.R. § 3.381(a), and teeth lost as a result of loss of 
substance of body of maxilla or mandible due to trauma or 
disease such as osteomyelitis, and not loss of the alveolar 
process as a result of periodontal disease.  See 38 C.F.R. § 
4.150; Simington v. West, 11 Vet. App. 41, 44 (1998).  

Although Dr. Proto concluded that the veteran sustained 
dental trauma, as noted above, the veteran's service 
treatment records do not confirm that he sustained any type 
of dental trauma and he was not treated for a fracture of the 
buccal plate of the anterior maxilla in service.  As such, 
Dr. Proto's statement was based solely on the veteran's 
reported history, and therefore, it lacks probative value.  
See LeShore, supra.  

Absent a demonstration of dental trauma, service connection 
may be considered solely for the purpose of determining 
entitlement to dental examinations or outpatient dental 
treatment.  See also Woodson v. Brown, 8 Vet. App. 352, 354 
(1995).  The regulations cited above provide that service 
connection for replaceable missing teeth will be established 
for treatment purposes only.  The veteran was discharged from 
service in 1954, and, as such, can receive treatment only 
with a timely filed application.  That application needed to 
be submitted within one year of his discharge from active 
duty.  38 C.F.R. § 17.161(f).  While the veteran was not 
notified of this restriction by the appropriate service 
department at the time of his discharge, such notification is 
not required for service personnel who are discharged prior 
to 1982.  See Woodson supra.  

Under these circumstances, the veteran has failed to state a 
claim for service connection for a dental disorder, claimed 
as residuals of dental trauma to the two front teeth (tooth 
numbers 8 and 9).  As such, the claim must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Service connection for residuals of dental trauma to the two 
front teeth (tooth numbers 8 and 9) is denied.  


REMAND

Trigger Finger and Residuals of Cold Injury to the Bilateral
Upper Extremities with Osteoarthritis of the Hands

The veteran has claimed that he has a trigger finger of the 
fourth digit of the right hand, and residuals of cold injury 
to the bilateral upper extremities with osteoarthritis of the 
hands as a result of his military service.  In a July 2005 VA 
treatment record, the veteran reported a history of exposure 
to severely cold temperatures without adequate protection in 
the elements.  Clinical evaluation revealed a trigger finger 
to the right fourth digit, as well as painful and limited 
range of motion of the digits of both hands and 
osteoarthritis in both hands and wrists.  The examiner 
attributed these conditions to the veteran's military 
service, and his repeated exposure to severe cold while he 
was stationed in Korea.  

The veteran has asserted that he was exposed to severe cold 
on repeated occasions while he was stationed at the base of 
Mount Fuji in Japan, and that he was not provided adequate 
protection.  His service personnel records do show that he 
was in Japan from August 1953 to January 1954.  These records 
also show that he was issued numerous items of cold-weather 
clothing, including gloves, socks, coats, etc.  The 
documentary and medical evidence from service, however, fails 
to show that he sustained any type of injury to the fourth 
right digit, or that he sustained a cold injury to his upper 
extremities and hands during his period of active duty.  Upon 
discharge examination in January 1954, his upper extremities 
were reported to be clinically normal and no injuries or 
abnormalities were noted. 

In the opinion of the Board, additional development is 
required prior to a final determination of the remaining 
claims on appeal. Accordingly, the case is remanded for the 
following actions:

		1.  Copies of all outstanding records of treatment 
		received by the veteran for the disabilities at 
issue from VA and 
		non-VA medical providers should be obtained.

		2.  The veteran should be accorded an examination 
by a qualified 			physician to determine the etiology 
of the conditions in question.
		All necessary tests and studies should be 
accomplished, and all 			clinical manifestations 
should be reported in detail.  The examiner 			should 
provide opinions as to whether it is as least as likely as 
not 		the veteran has residual disability of the upper 
extremities with 			osteoarthritis of the hands 
and/or trigger finger of the fourth digit 		of the 
right hand as a consequence of exposure to cold while 		
	stationed in Japan during military service.

Prior to the examination, the claims 
folder must be made available for review 
of the case.  A notation to the effect 
that this record review took place should 
be included in the report.  Opinions 
should be provided based on the results 
of examination, a review of the medical 
evidence of record, and sound medical 
principles.  All examination findings, 
along with the complete rationale for all 
opinions expressed, should be set forth 
in the examination report.


3.  The veteran must be given adequate 
notice of the date and place of any 
requested examinations.  A copy of all 
notifications, including the address 
where the notice was sent, must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claims.  

4.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed 
with appropriate consideration of all the 
evidence of record.  If any benefit 
sought remains denied, the veteran and 
his attorney should be furnished a 
supplemental statement of the case and 
should be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


